   Case 4:19-cv-00201-RSB-CLR Document 24 Filed 09/03/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   SAVANNAH DIVISION


 MILTON ROSS,

                   Plaintiff,                                         CIVIL ACTION NO.: 4:19-cv-201

          v.

 DR. OLATUNJI AWE, et al.,

                   Defendants.


                                                   ORDER

         After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's June 22, 2020, Report and Recommendation, (doc. 17), to which no party has filed

objections.1 Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 17), as its

opinion. Therefore, Plaintiff’s motion to compel (doc. 13), motion for sanctions (doc. 15), and

motion for injunctive relief, (doc. 16), are each DENIED.

         SO ORDERED, this 3rd day of September, 2020.




                                             R. STAN BAKER
                                             UNITED STATES DISTRICT JUDGE
                                             SOUTHERN DISTRICT OF GEORGIA

1 Plaintiff has filed a response to the Report and Recommendation attesting to having perfected service on the
Defendants, as directed by the Court. (Doc. 19.) He has also filed what he captions “Objections and Responses to
Reported and Recommended of United States Magistrate Judge Southern District of Georgia Christopher L. Ray.”
(Doc. 22.) However, that document does not address the substance of the Report and Recommendation or otherwise
address the substance of the Magistrate Judge’s analysis. Rather, Plaintiff primarily requests that the Court have the
United States Marshals Service serve Defendants. (Id.) While Plaintiff vaguely requests more time to respond to
the Court, he does state whether he would offer any objections, much less preview what objections he would make or
otherwise address the Report and Recommendation. The Court has construed this filing as a motion for authorization
of service by the United States Marshals Service and has denied it as moot. (Doc. 23.)
